United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 06-2063
                                 ___________

General Parker,                        *
                                       *
            Appellant,                 *
                                       *
      v.                               *
                                       * Appeal from the United States
David Porter, Officer,                 * District Court for the
                                       * Eastern District of Missouri.
            Appellee,                  *
                                       * [UNPUBLISHED]
Shiela Whirley; John Essner, Judge;    *
Shevon Harris; Brian Dunlop; Jeffrey *
Medler; Mia Brodie; Nancy Emmel,       *
                                       *
            Defendants.                *
                                  ___________

                            Submitted: April 5, 2007
                               Filed: April 19, 2007
                                ___________

Before RILEY, HANSEN, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

      General Parker appeals from the district court’s1 Federal Rule of Civil
Procedure 12(b)(6) dismissal of his 42 U.S.C. § 1983 action against Officer David


      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
Porter. Upon de novo review, see Levy v. Ohl, 477 F.3d 988, 991 (8th Cir. 2007), we
conclude that the district court did not err in dismissing Parker’s complaint,
notwithstanding the liberal standard applied to pro se section 1983 complaints. See
Davis v. Hall, 992 F.2d 151, 152 (8th Cir. 1993) ("Civil rights pleadings are construed
liberally[, but] they must not be conclusory and must set forth facts which state a
claim as a matter of law."); Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir. 1985)
("Although it is to be construed liberally, a pro se complaint must contain specific
facts supporting its conclusions."). Further, we find no abuse of discretion in
dismissing the complaint with prejudice, and without notifying Parker that he could
amend his complaint, especially given that–despite a show-cause order and the
passage of more than six months–Parker never addressed the merits of Porter’s motion
to dismiss. See Meehan v. United Consumers Club Franchising Corp., 312 F.3d 909,
913-14 (8th Cir. 2002) (district court did not abuse its discretion in failing to invite
amended complaint when plaintiff had not moved to amend and had not submitted
proposed amended complaint; "[a]ll civil litigants are required to follow applicable
procedural rules"); Clayton v. White Hall Sch. Dist., 778 F.2d 457, 460 (8th Cir.
1985) (dismissal with prejudice is warranted if plaintiff engaged in pattern of
intentional delay, willfully disobeyed court order, or persistently failed to prosecute
complaint).

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-